Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0085589 (LU) in view of US 10,566,040 (Villa).

With respect to claims 1 and 15, LU teaches an apparatus implementing am method, the apparatus, comprising: an array of non-volatile memory cells including a plurality of sections each with a plurality of rows (memory system comprising array of volatile and non-volatile memory cells structured as a matrix of rows and columns) [Fig. 1; Par. 0015; Par. 0023]; and (memory device subdivided into a plurality of sections comprised of rows and column with a controller to implement data movement configured to move data stored move a row of data between a first a first row in a first section of a DRAM to a second row in a second section of a DRAM) [Fig. 5A; Par. 0024-0026]; and move a second portion of data from a second section to the first section (the controller to move a first portion of data from the first row of data and the controller to moves a second portion of data from the first row of data into a second set of sense amplifiers) [Par. 0032-0033]. LU does not specifically teach to create an open row in the second section in response to the first portion of data being moved to each of the number of rows in the first section. However, Villa teaches memory array may be composed of multiple memory banks, with each bank containing several memory sections, each memory section may have an array of memory cells and a set of sense amplifiers to read or program the memory cells wherein, to open a memory row, a row within the memory section may be accessed and a subset of the memory cells within the row may be sensed and buffered (i.e. portion of data being moved to each of the number of row wherein a subset of memory cells of the row is selected and moved) [Fig. 3; Col. 2, Lines 15-41]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the application to combine LU’s disclosure, featuring portion of data from the first row of data into a second set of sense amplifiers, with VILLA’s disclosure, featuring row within the memory section may be accessed to open a memory row, in order to dynamically changed the memory array allowing [Col. 2, Lines 21-27].

With respect to claim 10, LU teaches apparatus, comprising: an array of non-volatile memory cells including a plurality of sections each with a plurality of rows (memory system comprising array of volatile and non-volatile memory cells structured as a matrix of rows and columns) [Fig. 1; Par. 0015; Par. 0023]; and a controller configured to: move a first portion of data from a first row of a number of rows in a first section to a second row of the number of rows in the first section, wherein the first section is coupled to a first number of sense amplifiers (memory device subdivided into a plurality of sections comprised of rows and column with a controller to implement data movement configured to move data stored move a row of data between a first a first row in a first section of a DRAM to a second row in a second section of a DRAM) [Fig. 5A; Par. 0024-0026]; and move a second portion of data from a second section to the first section, wherein the second section is coupled to a second number of sense amplifiers (the controller to move a first portion of data from the first row of data into a first set of sense amplifiers  and the controller moves a second portion of data from the first row of data into a second set of sense amplifiers) [Par. 0032-0033]. LU does not specifically teach to create an open row for movement of a third portion of data between a number of rows in the second section in response to the first portion of data being moved between each of the number of rows in the first section. However, Villa teaches memory array may be composed of multiple memory banks, with each bank containing several memory sections, each memory section may have an array of memory cells and a set of sense amplifiers (i.e. portion of data being moved to each of the number of row wherein a subset of memory cells of the row is selected and moved) [Fig. 3; Col. 2, Lines 15-41; Col. 10, Lines 5-33; Col. 11, Line 51 to Col. 12, Line 32]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the application to combine LU’s disclosure, featuring moving portion of data from the first row of data into a second set of sense amplifiers, with VILLA’s disclosure, featuring row within the memory section may be accessed to open a memory row, in order to dynamically changed the memory array allowing accessing multiple rows of the memory array while enabling page sizes of variable size, as taught by Villa [Col. 2, Lines 21-27].

With respect to claims 2, 11, and 17, LU and VILLA, combined, teach the apparatus implanting noted method, wherein the open row in the second section allows for movement of a third portion of data between a number of rows in the second section (LU’s controller to implement data movement configured to move data stored move a row of data between a first a first row in a first section of a DRAM to a second row in a second section of a DRAM) [Fig. 5A; Par. 0024-0026; Par. 0032-0033].

With respect to claims 3 and 12, LU and VILLA, combined, teach the apparatus implanting noted method, wherein a second number of sense amplifiers are activated when moving the third portion of data between the number of rows in the second section [LU’s sense amplifier to mode first section and the second section of the memory device (Par. 0028; Par. 0032-0033); Villa’s set of sense amplifiers to read or program the memory cells (Fig. 3; Col. 2, Lines 15-41)].

With respect to claim 4, LU and VILLA, combined, teach the apparatus implanting noted method, wherein the open row in the second section is used for wear leveling [LU’s controller to move data from a row in the first section of memory to a row  in the second section of memory (Par. 0032-0033); VILLA’s row within the memory section accessed and a subset of the memory cells within the row buffered or (Col. 2, Lines 15-41; Col. 10, Lines 5-33; Col. 11, Line 51 to Col. 12, Line 32)].

With respect to claims 5 and 13, LU and VILLA, combined, teach the apparatus implanting noted method, wherein a first number of sense amplifiers are activated when moving the first portion of data from the first row to the second row [LU’s sense amplifier to mode first section and the second section of the memory device (Par. 0028; Par. 0032-0033); Villa’s set of sense amplifiers to read or program the memory cells (Fig. 3; Col. 2, Lines 15-41)].

With respect to claims 6, 14, and 18, LU and VILLA, combined, teach the apparatus implanting noted method, wherein a first number of sense amplifiers and a second number of sense amplifiers are activated when moving the second portion of data from the second section to the first section [LU’s sense amplifier to mode first section and the second section of the memory device (Par. 0028; Par. 0032-0033); Villa’s set of sense amplifiers to read or program the memory cells (Fig. 3; Col. 2, Lines 15-41)].

With respect to claims 7, 16, and 20, LU and VILLA, combined, teach the apparatus implanting noted method, wherein the controller is configured to move a fourth portion of data from a third section to the second section in response to the third portion of data being moved to each of the number of rows in the second section (LU’s controller to implement data movement configured to move data stored move a row of data between a first a first row in a first section of a DRAM to a second row in a second section of a DRAM) [Fig. 5A; Par. 0024-0026; Par. 0032-0033.

With respect to claims 8 and 19, LU and VILLA, combined, teach the apparatus implanting noted method, wherein the controller includes a counter to count a number of times the first portion of data is moved between each row of the number of rows in each section of the plurality of sections (LU’s memory device subdivided into a plurality of sections comprised of rows and column with a controller to implement data movement configured to move data stored move a row of data between a first a first row in a first section of a DRAM to a second row in a second section of a DRAM) [Fig. 5A; Par. 0024-0026; Par. 0032-0033].

With respect to claim 9, LU and VILLA, combined, teach the apparatus implanting noted method, wherein the array of non-volatile memory cells is a 3D array (LU’s 3D-array configuration, Par. 0043; Villa’s Fig. 3 & Fig. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,318,168 (LEA et al) teaching plurality of shared I/O lines configured to move data from the array of memory cells to a first portion of logic stripes and a second portion of logic stripes for in data path compute operations associated with the array, the first portion of logic stripes to perform a first number of operations on a first portion of data moved from the array of memory cells to the first portion of logic stripes while the second portion of logic stripes perform a second number of operations on a second portion of data moved from the array of memory cells to the second portion of logic stripes during a first time period.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136